Citation Nr: 1127956	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable initial evaluation for left ear hearing loss.

3.  Entitlement to an evaluation in excess of 40 percent for right knee chronic anterior cruciate ligament tear with damaged medial meniscus and ossicle in the posterior horn, with chronic instability and subluxation with degenerative arthritis.  

4.  Entitlement to an initial evaluation for thoracic strain, thoracic osteophytes with residual pain and limiting thoracolumbar range of motion, in excess of 10 percent prior to May 30, 2008, and in excess of 20 percent from May 30, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1975. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied an evaluation in excess of 30 percent for right knee chronic anterior cruciate ligament tear with damaged medial meniscus and ossicle in the posterior horn, with chronic instability and subluxation; denied an evaluation in excess of 10 percent for right knee degenerative arthritis; and granted service connection for thoracic strain with a 10 percent initial evaluation, effective from March 14, 2006.  This case is also on appeal from an October 2008 rating decision that denied service connection for right ear hearing loss; granted service connection for left ear hearing loss with a noncompensable initial evaluation assigned, effective from May 16, 2007; and granted a 20 percent staged initial evaluation for thoracic strain, from May 30, 2008.  The October 2008 rating decision also combined the Veteran's service-connected right knee disabilities into the one listed on the title page of this decision, and assigned it a 40 percent evaluation, effective May 16, 2006.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of worse than level I hearing in the left ear.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's right knee chronic anterior cruciate ligament tear with damaged medial meniscus and ossicle in the posterior horn, with chronic instability and subluxation with degenerative arthritis, results in ankylosis of the right knee, limitation of flexion to 60 degrees, or limitation of extension to 5 degrees.  

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that, prior to May 30, 2008, the Veteran's thoracic strain, thoracic osteophytes with residual pain and limiting thoracolumbar range of motion, resulted in limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or that, since May 30, 2008, this disability has resulted in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2010).

2.  The criteria for an evaluation in excess of 40 percent for right knee chronic anterior cruciate ligament tear with damaged medial meniscus and ossicle in the posterior horn, with chronic instability and subluxation with degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5256, 5257 and 5260-5262 (2010).

3.  The criteria for an initial evaluation for thoracic strain, thoracic osteophytes with residual pain and limiting thoracolumbar range of motion, in excess of 10 percent prior to May 30, 2008, or in excess of 20 percent from May 30, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

As the rating decisions on appeal granted service connection for thoracic strain and left ear hearing loss, these claims are now substantiated.  Thus, the filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial ratings assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See the January 2008 and August 2009 statements of the case and headings "Pertinent Laws; Regulations; Rating Schedule Provisions."

With respect to the right knee increased evaluation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in May 2006, VA informed the appellant of what evidence was required to substantiate his right knee increased evaluation claim, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA and private post-service medical records, lay witness statements, correspondence from the Veteran, and the transcript of a July 2008 hearing at the RO.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded relevant VA examinations throughout the appeal.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports obtained in June 2006 and October 2008 are more than adequate, as they were predicated on a reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant and the current examination results, and provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disabilities.  Additionally, clinical findings which are pertinent to the criteria applicable for rating the Veteran's left ear hearing loss were provided.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Although a July 2007 VA audio examination did not include a review of the Veteran's claims file or medical records, the examiner considered the Veteran's medical history complaints which were consistent with the evidence of record, and the clinical evaluation did assess the current levels of the Veteran's left ear hearing ability.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  See also Martinak, supra.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Left Ear Hearing Loss

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. § 4.86).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

As noted above, the October 2008 rating decision granted service connection for left ear hearing loss and assigned a noncompensable initial evaluation, effective from May 16, 2007.  As such, the rating period on appeal is from May 16, 2007.

During the July 2007 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

25
30
50
55







The average pure tone threshold was 40 on the left.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

This score correlates to auditory acuity level I in the left ear, under Table VIa of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when this auditory acuity level is entered into Table VII of 38 C.F.R. § 4.85.

During the October 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

15
25
50
50







The average pure tone threshold was 35 on the left.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

This score correlates to auditory acuity level I in the left ear, under Table VIa of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when this auditory acuity level is entered into Table VII of 38 C.F.R. § 4.85.

The Board notes that in Martinak, supra, the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the July 2007 VA examination report provides that the Veteran complained of decreased hearing over the past few years.  For the situation of greatest difficulty, the reported states "none reported."  The report of the October 2008 VA examination provides that the situation of greatest difficulty was participating in conversation especially in the presence of background noise.  Such notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra.

The Board is aware of the Veteran's complaints regarding the severity of his left ear hearing loss.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected left ear hearing loss warrants a compensable initial evaluation.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Right Knee Disability

The Veteran's right knee disability was previously evaluated as 30 percent disabling under Diagnostic Code 5257 for recurrent subluxation or lateral instability, and 10 percent under Diagnostic Code 5010 for traumatic arthritis.  

The Board notes that VAOPGCPREC 23-97 held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 and Diagnostic Code 5257 based on additional disability.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, if a claimant has a disability rating under Diagnostic Code 5257 for instability of the knee and there is also X-ray evidence of arthritis and limitation of motion, a separate rating is available under Diagnostic Code 5003 or Diagnostic Code 5010.  Likewise, if a claimant has a disability rating under Diagnostic Code 5003 for arthritis of the knee, and there is evidence of instability, a separate rating is available under Diagnostic Code 5257.  See VAOPGCPREC 9-98.

The Veteran's prior 30 percent evaluation for recurrent subluxation and recurrent instability was the highest evaluation assignable under Diagnostic Code 5257.  The Veteran's prior 10 percent evaluation for traumatic arthritis was not the highest schedular evaluation assignable for that disability.  In this regard, traumatic arthritis is evaluated as degenerative arthritis.  Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2010).

Specifically, flexion of a knee limited to 60 degrees warrants a noncompensable rating, limited to 45 degrees warrants a 10 percent evaluation, limited to 30 degrees warrants a 20 percent evaluation, and limited to 15 degrees warrants a 30 percent evaluation.  Diagnostic Code 5260.  Extension of a knee limited to 5 degrees warrants a noncompensable evaluation, limited to 10 degrees warrants a 10 percent evaluation, limited to 15 degrees warrants a 20 percent evaluation, limited to 20 degrees warrants a 30 percent evaluation, limited to 30 degrees warrants a 40 percent evaluation, and limited to 45 degrees warrants a 50 percent evaluation.  Diagnostic Code 5261.  Separate ratings for limitation of motion under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  

The Veteran's right knee disability is now evaluated as 40 percent disabling under Diagnostic Code 5262, for impairment of the tibia and fibula.  The Veteran's 40 percent evaluation is the highest evaluation under this Diagnostic Code.    

In addition to the Diagnostic Codes set forth above, which could potentially combine for an evaluation in excess of 40 percent, ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent evaluation.  Diagnostic Code 5256.  

The Veteran's increased rating claim was received on March 16, 2006.  Hence, the rating period on appeal is from March 17, 2005.  38 C.F.R. § 3.400(o)(2) (2010).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 40 percent for a right knee disability under any Diagnostic Code or combination of Diagnostic Codes, at any time during the rating period on appeal.  

The claims file is negative for any evidence that the Veteran has ankylosis of the right knee, and he does not contend that he does.  Therefore, a 50 percent evaluation under Diagnostic Code 5256 is not warranted.  

The claims file is also negative for any evidence that the Veteran has limitation of motion that would warrant an evaluation in excess of 40 percent alone or in combination with another Diagnostic Code.  

The report of a June 2006 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The report provides that the Veteran's active right knee flexion against gravity was zero to 120 degrees, with pain beginning at 100 degrees.  Additional limitation of motion on repetitive use was 120 to 90 degrees, due mostly to pain.  Active right knee extension against gravity was from 90 to zero degrees, with pain at -10 degrees and ending at zero degrees.  Passive extension was from 90 to zero degrees, with pain beginning at -10 degrees.  The report notes additional limitation of motion on repetitive use from zero to -10 degrees, due mostly to pain. 

The report of an October 2008 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The report provides that there was objective evidence of pain with active motion on the right side.  Right knee flexion was from zero to 110 degrees, and right knee extension was noted to be normal (0) degrees.  There was objective evidence of pain following repetitive motion, with no additional limitations after three repetitions of range of motion.  

The preceding ranges of motion warrant noncompensable evaluations under Diagnostic Code 5260 and 5261.  Thus, even if combined with each other or a 30 percent evaluation under Diagnostic Code 5257, the resulting evaluation would be less than the Veteran's current 40 percent evaluation under Diagnostic Code 5262.  

The Board recognizes the Veteran's complaints of right knee pain, including those made during his VA examinations, while seeking VA and private medical treatment, during his July 2008 hearing, and in correspondence to VA.  In addition, in July 2006 correspondence a certified Pharmacy Technician stated she had witnessed the Veteran's problems with right knee mobility, and described the medical routes she had seen him try for pain relief.  In statements received in June 2006 and May 2008, co-workers and friends described having witnessed the Veteran have right knee pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right knee disability is contemplated in the current 40 percent disability rating.  The foregoing evidence simply does not show that pain, due to the service-connected right knee disability, has caused functional loss comparable to the criteria for an increased disability rating discussed above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 40 percent for right knee chronic anterior cruciate ligament tear with damaged medial meniscus and ossicle in the posterior horn, with chronic instability and subluxation with degenerative arthritis.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

Thoracic Spine Disability

The Veteran's thoracic spine disability is evaluated under Diagnostic Code 5237 for lumbosacral strain.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula) (Diagnostic Code 5243).

The General Rating Formula specifies in pertinent part that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.  Note (2) provides in pertinent part that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.

The September 2006 rating decision granted service connection for thoracic strain with a 10 percent initial rating, effective from March 14, 2006.  Hence, the rating period on appeal is from March 14, 2006.  38 C.F.R. § 3.400(o)(2) (2010).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation for a thoracic spine disability in excess of 10 percent prior to May 30, 2008, or in excess of 20 percent from May 30, 2008.  

The report of a March 2006 private chiropractic examination provides that the Veteran's dorso-lumbar flexion was to 90 degrees, described as normal; extension was to 30 degrees, described as normal; left rotation was to 30 degrees with pain, with normal identified as 30 degrees; right rotation was to 30 degrees, described as normal; and lateral flexion to 20 degrees with pain bilaterally, with normal identified as 20 degrees.  

The report of a June 2006 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  On active motion, the Veteran had thoracolumbar flexion from zero to 90 degrees, with pain beginning at 80 degrees and ending at 90 degrees.  Extension was from zero to 30 degrees, with pain beginning at 30 degrees.  Lateral flexion was from zero to 35 degrees bilaterally, with pain beginning bilaterally at 35 degrees.  Lateral rotation was from zero to 45 degrees bilaterally, with pain on the left beginning at 35 degrees and ending at 45 degrees.  The report provides that there was no additional limitation of motion on repetitive use of the joint due to pain, fatigue, weakness or lack of endurance.  

The report provides that for objective evidence of left thoracic sacrospinalis, there was no evidence of spasm or guarding.  For right thoracic sacrospinalis, there was moderate spasm and guarding.  The report notes that there was no abnormal spinal curvatures, including kyphosis, scoliosis and reverse lordosis.  The report specifies that muscle spasms, localized tenderness or guarding were not severe enough to be responsible for abnormal gait or abnormal spine contour.  

On May 30, 2008, the Veteran submitted a statement stating that his back disability had increased in severity.  He also submitted statements from co-workers and friends who described having witnessed him have back pain.  

The report of an October 2008 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran's thoraco-lumbar flexion was from zero to 35 degrees, extension was from zero to 30 degrees, lateral rotation was from zero to 30 degrees bilaterally, left lateral flexion was from zero to 25 degrees, and right lateral flexion was from zero to 20 degrees.  The report noted that there was objective evidence of pain on active range of motion, objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  Objective abnormalities of thoracic sacrospinalis were left and right spasm, guarding, tenderness and weakness.  It was noted that the muscle spasm, localized tenderness, and/or guarding were severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

VA treatment records show that the Veteran was treated for an acute lumbar strain in February 2009.  A February 2009 treatment report relates that the results of a February 2009 three-view spine series were compared to June 2006 results, and notes that there had been no significant progression.  

The foregoing evidence does not warrant an evaluation for thoracic strain in excess of 10 percent prior to May 30, 2008.  The evidence does not show that the Veteran's service-connected thoracic strain resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence that the Veteran's service-connected thoracic strain resulted in associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, that could be rated separately under an appropriate diagnostic code.  

The foregoing evidence also fails to warrant an evaluation for thoracic strain in excess of 20 percent from May 30, 2008.  The evidence does not show that the Veteran's service-connected thoracic strain results in forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Again, there is no evidence that the Veteran's service-connected thoracic strain results in associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, that could be rated separately under an appropriate diagnostic code.

The Board recognizes the Veteran's complaints of back pain, including those made during his VA examinations, while seeking VA and private medical treatment, during the July 2008 hearing, and in correspondence to VA.  In statements received in June 2006 and May 2008, co-workers and friends described having witnessed the Veteran have back pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected thoracic spine disability is contemplated in the 10 percent evaluation in effect prior to May 30, 2008, and in the 20 percent evaluation in effect from May 30, 2008.  The foregoing evidence simply does not show that pain, due to the service-connected back disability, has caused functional loss comparable to the criteria for increased disability ratings discussed above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation for thoracic strain, thoracic osteophytes with residual pain and limiting thoracolumbar range of motion, in excess of 10 percent prior to May 30, 2008, or in excess of 20 percent from May 30, 2008.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


Extra-Schedular Evaluation

With respect to extraschedular evaluations, 38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's left ear hearing loss, right knee disability or thoracic spine disability.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability levels and symptomatologies.  There has been no demonstration of exceptional or unusual disability pictures, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referrals for extraschedular consideration are required.


ORDER

An compensable initial evaluation for left ear hearing loss is denied.

An evaluation in excess of 40 percent for right knee chronic anterior cruciate ligament tear with damaged medial meniscus and ossicle in the posterior horn, with chronic instability and subluxation with degenerative arthritis, is denied.

An initial evaluation for thoracic strain, thoracic osteophytes with residual pain and limiting thoracolumbar range of motion, in excess of 10 percent prior to May 30, 2008, and in excess of 20 percent from May 30, 2008, is denied.


REMAND

A preliminary review of the record indicates that the claim for service connection for right ear hearing loss requires additional development. 

The report of the October 2008 VA audio examination correctly notes that the Veteran's entrance audiology examination did not test 3000 Hz. bilaterally.  The report provides the conclusion that, because a "moderate" (45 decibel) left ear hearing loss at 3000 Hz. was shown at separation, and it was unclear whether it existed at entrance, it was at least as likely as not that the Veteran's current left ear hearing loss began during active duty.  

The October 2008 report provides that no hearing loss in the right ear was noted at separation, and therefore the Veteran's current right ear hearing loss was not due to acoustic trauma during active duty.  However, the Board observes that the Veteran's separation examination found that he did have right ear hearing loss of 15 decibels at 3000 Hz.  In this regard, the Board recognizes that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the absence of demonstration of hearing loss in service does not preclude a grant of service connection.  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Significantly, where there is a clinically significant shift in hearing ability during service, and such clinically significant shift in hearing ability may not be dissociated from current hearing loss disability, service connection may be established.  Unlike with the left ear, the VA examiner did not find it unclear whether the 15 decibel right ear hearing loss at 3000 Hz. shown at the Veteran's separation existed at entrance.  Rather, the examiner appears to have assumed that it did not.  Moreover, the VA examiner did not opine as to whether, even assuming the 15 decibel right ear hearing loss did not exist at entrance, such finding on service separation examination represents a clinically significant shift in hearing ability such that it may not be dissociated from his current right ear hearing loss disability.  Thus, the examiner's opinion as to the etiology of the Veteran's current right ear hearing loss is inadequate.  

The Court has made it clear that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr, supra; see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the VA examiner who conducted the October 2008 VA audio examination.  The examiner is requested to review the claims folder, including the Veteran's service treatment records and the October 2008 VA examination report.  

The examiner is asked to opine whether, in light of the fact that the Veteran's entrance audio examination did not test 3000 Hz., and the Veteran had a 15 decibel right ear hearing loss at 3000 Hz. at separation, it is at least as likely as not (50 percent or more likelihood) that the Veteran's current right ear hearing loss began during or as a result of acoustic trauma during active duty.  In providing the opinion, the examiner is also specifically requested to opine as to whether, even assuming the 15 decibel right ear hearing loss did not exist at entrance, such finding on service separation examination represents a clinically significant shift in hearing ability such that it may not be dissociated from his current right ear hearing loss disability.  

The examiner is requested to provide a rationale for all opinions expressed.  

If the examiner who conducted the October 2008 VA examination is unavailable, a suitable substitute may conduct the requested review and provide the requested medical opinions.  An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


